DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

Response to Amendment
 Claims 1, 8 and 15 amended.
Response to Arguments
Applicant’s arguments are fully considered. In light of the amended claim limitations, previous rejections are withdrawn. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 1) The claimed invention avoids retrieving configuration settings from the MDM server, 2) The mobile device manager is not required to have any knowledge of each of the containerized applications and is relieved from the burden of individually managing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s claim language fails to articulate the source of the configuration in the data source, basis the configurations in the data store are retrieved nor the logic used to extract the subset of configurations to apply to each containerized application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Lu et al. U.S. Patent Application Publication 2018/0007556 in view of Unnikrishnan et al. U.S. Patent Application Publication 2020/0117498.
Claims 1, 8 and 15,
Lu discloses 
A method implemented by a computing device, comprising: 
receiving a plurality of configuration settings for the computing device from a server via a network (para 0067- discloses transmitting both device level and container level commands, also see para 0127- local commands are parsed and executed locally); 
applying a first subset of configuration settings of the plurality of configuration settings to a host operating system executing on the computing device (para 0062- discloses executing container commands. Also see para 0127- local commands are parsed and executed locally, and para 0082); 
storing the configuration settings in a local data store (0129-disclose a global policy controller that stores global commands, also see 0068); 
responsive to a containerized application being instantiated by the host operating system on the computing device, [acquiring], at least a second subset of configuration settings of the plurality of configuration settings from the local data store (para 0063- the device level commands are applied to all containers. Also see para 0072, para 0111. A person of ordinary skill in the art would understand that a policy that applies to all containers would be applied to new containers upon instantiation.); and

Para 0147- discloses the commands include granting access to physical resources (e.g. camera, WiFi, data/voice, GPS, microphone, audio) and application management (e.g. what applications are (dis)allowed to be installed in the container). Another example command is for certificates and credentials provisioning. This involves pushing trusted certificates, network certificates, WiFi certificates, passwords, and so on. A further example command requests information about the container or mobile device 104. The information can include a {container ID, device ID} pair. The information can include a managed_container_ID defined as [container ID|device ID] or concatenated IDs. The information can indicate the presence of any personal containers or any other security-related information relevant to the enterprise. These commands are mapped to configurations to the host operating system and configurations to containerized applications. 
Lu discloses at least one processor circuit; and at least one memory that stores program code and a computer readable medium (para 0150). 
Note: The recited computer-readable storage medium is interpreted to be non-transitory in light of the specification definition in paragraph 0081.
Although Lu discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
retrieving by a containerized application [configurations],
In an analogous art, Unnikrishnan discloses 

One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine configuration retrieval of Unnikrishnan with the configuration management of Lu to produce the predictable result of configuring containers based on container requests. One of ordinary skill in the art before the effective filing date of the invention would be motivated to combine Lu and Unnikrishnan to ensure containers have current configuration settings. 
Claims 2, 9 and 16,
applying a first filtering rule to the plurality of configuration settings to determine the first subset of configuration settings, the first subset of configuration settings being applicable to the host operating system (Lu para 0090- discloses device and container identifiers to determine policies); and 
applying a second filtering rule to the plurality of configuration settings to determine the second subset of configuration settings, the second subset of configuration settings being applicable to the containerized application (Lu para 0090- discloses device and container identifiers to determine policies).
Claims 4, 11 and 18, 
providing, by the containerized application, a request to the host operating system for additional configuration settings (Lu para 0123- request registration to the MDM server);

 receiving, by the host operating system, the additional configuration settings from the server via the network (Lu para 0074- additional container commands are sent. Para 0078-commands are received in response to status); 
storing the additional configuration settings in the local data store (Lu (0129-disclose a global policy controller that stores global commands, also see 0068); and 
retrieving, by the containerized application, the additional configuration settings from the local data store (Unnikrishnan para 0026-discloses an agent retrieving a configuration from a directory service. Fig. 8 discloses the directory service is on the same host as the virtual machine.).
Same motivation as claim 1.
The claimed limitations are duplicate steps to repeat the same process of claims 1, 8 and 15 for additional configurations.  MPEP 2144. VI. B. Duplicate parts [steps] have no patentable significance unless a new and unexpected result is produced. Examiner is unable to identify any new and unexpected results.
Claims 5, 12 and 19, 
storing first results of the application of the first subset of configuration settings in the local data store (Lu para 0077- determines device level command execution status), the first results indicating whether the application of the first subset of configuration settings was successful (Lu para 0077- determines device level command execution status);

merging the first results and the second results to generate merged results (Lu para 0077- In MDM agent 204a determines an execution status of the container level command or the device level command. The term “OR” includes determining both the device and container level status.); and providing the merged results to the server via the network. (Lu para 0077- In MDM agent 204a determines an execution status of the container level command or the device level command.  The MDM agent 204a transmits a feedback response to the MDM server 102.  The feedback response indicates the execution status for the commands. The term “OR” includes determining both the device and container level status. Thus, the feedback response includes both the device level and container level statuses)
Same motivations as claim 1.
Claims 6, 13 and 20,
further comprising: receiving additional configuration settings from the server via the network based on the merged results (Lu para 0078- In response, the MDM agent 204 receives command for controlling the container 202 based on its status).
Claims 7 and 14,
wherein the plurality of configuration settings comprises at least one of a security setting to be implemented for the computing device; a network setting to be .

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. U.S. Patent Application Publication 2018/0007556 in view of Unnikrishnan et al. U.S. Patent Application Publication 2020/0117498 in view of Kung et al. 2018/0234459.
Claims 3, 10 and 17,
Although Lu/Unnikrishnan discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
wherein the first filtering rule and the second filtering rule are received by the host operating system via the network from a filtering rules service.
In an analogous art, Kung discloses 
wherein the first filtering rule and the second filtering rule are received by the host operating system via the network from a filtering rules service (Kung Fig.2 item 242 - discloses security configurations are proved by a service. The configurations include policy rules and filters. Para 0114-0117.).
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine security service of Kung with the Lu/Unnikrishnan system to produce the predictable result of distributing device management polices via a service. One of ordinary skill in the art before the effective filing date of the invention 

Conclusion
Relevant Prior Art: 
Kosaka et al. U.S. Patent Application Publication 2020/0218798- discloses managing container configurations via a policy interpreter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/JMC/Examiner, Art Unit 2459   

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459